FOR PUBLICATION

        UNITED STATES COURT OF APPEALS
             FOR THE NINTH CIRCUIT


 WILLIAM KING,                                    No. 14-55320
            Plaintiff-Appellant,
                                                   D.C. No.
                    v.                        2:10-cv-06592-TJH-
                                                     AGR
 COUNTY OF LOS ANGELES;
 LEROY D. BACA,
           Defendants-Appellees.                    OPINION


         Appeal from the United States District Court
            for the Central District of California
          Terry J. Hatter, District Judge, Presiding

            Argued and Submitted August 30, 2017
                    Pasadena, California

                         Filed March 12, 2018

 Before: William A. Fletcher and Sandra S. Ikuta, Circuit
     Judges, and Sarah Evans Barker,* District Judge.

                  Opinion by Judge W. Fletcher




     *
       The Honorable Sarah Evans Barker, United States District Judge for
the Southern District of Indiana, sitting by designation.
2              KING V. COUNTY OF LOS ANGELES

                            SUMMARY**


                             Civil Rights

    The panel reversed the district court’s grant of summary
judgment in favor of the County of Los Angeles and Sheriff
Baca in his official capacity, and affirmed the district court’s
grant of summary judgment in favor of Sheriff Baca in his
individual capacity in an action brought pursuant to 42
U.S.C. § 1983 by a civil detainee alleging that the conditions
of his confinement violated substantive due process.

    Plaintiff was incarcerated in a Los Angeles County jail for
almost eight years as a civil detainee while awaiting the
adjudication of an involuntary commitment petition under
California’s Sexually Violent Predator Act. For more than
six of his years in the County jail, plaintiff was confined in
Administrative Segregation along with criminal detainees.

    Citing Jones v. Blanas, 393 F.3d 918, 931–35 (9th Cir.
2004), the panel first noted that under the Due Process Clause
of the Fourteenth Amendment, an individual detained under
civil process cannot be subjected to conditions that amount to
punishment. Under Jones, conditions are presumptively
punitive if (1) they are similar to those that a pre-trial
detainee’s criminal counterpart would face, and (2) are more
restrictive than conditions faced by individuals following
civil commitment. The panel then held that plaintiff’s
confinement triggered both of the presumptions set forth in
Jones. As to the first presumption, the panel concluded that

    **
       This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
             KING V. COUNTY OF LOS ANGELES                     3

sexually violent predator detainees in the Twin Towers
Correctional Facility were subject to essentially the same
conditions of confinement as their criminal counterparts. As
to the second presumption, the panel concluded that
conditions in the sexually violent predator unit in the facility
were more restrictive than conditions at Coalinga State
Hospital. The panel further held that plaintiff’s confinement
in administrative segregation also triggered both Jones’
presumptions.

    The panel held that on remand, the district court, in
evaluating any rebuttal to the Jones presumptions, should
consider the conditions in the Los Angeles County jails to
determine whether, given those conditions and the realities
facing the jail administrators, it is possible to rebut the Jones
presumptions for sexually violent predator detainees held in
those jails.

    In affirming the district court’s summary judgment in
favor of Sheriff Baca in his individual capacity, the panel
held that the record did not establish that Sheriff Baca
supervised the day-to-day operations of the correctional
facility, that he was personally involved in any constitutional
deprivation plaintiff may have suffered, or the requisite
causal connection for liability in his individual capacity.

    The panel did not reach the question whether the district
court was correct in its application of Younger v. Harris, 401
U.S. 37 (1971), for plaintiff’s claim for injunctive relief has
been mooted by his transfer to Coalinga State Hospital and by
his death in the fall of 2017. In light of plaintiff’s death
during the pendency of this appeal, the panel instructed the
clerk of this court to hold the mandate for ninety days,
pending a motion for substitution of a personal representative
4            KING V. COUNTY OF LOS ANGELES

under Federal Rule of Appellate Procedure 43(a)(1). If no
motion for substitution was filed within ninety days, the panel
held that this appeal would be subject to dismissal as moot.


                         COUNSEL

Ari J. Savitzky (argued), Wilmer Cutler Pickering Hale and
Dorr LLP, Washington, D.C.; Alan Schoenfeld, Wilmer
Cutler Pickering Hale and Dorr LLP, New York, New York;
for Plaintiff-Appellant.

Rina M. Mathevosian (argued) and Henry Patrick Nelson,
Nelson & Fulton, Los Angeles, California, for Defendants-
Appellees.


                         OPINION

W. FLETCHER, Circuit Judge:

    Plaintiff William King was incarcerated in a Los Angeles
County jail for almost eight years, from November 2005 to
August 2013, as a civil detainee while awaiting the
adjudication of an involuntary commitment petition under
California’s Sexually Violent Predator Act (“SVPA”). The
reason for the extensive delay in adjudicating the petition
does not appear in the record. For more than six of his years
in the county jail, King was confined in Administrative
Segregation (“AdSeg”) along with criminal detainees. As an
SVP detainee, King was compelled to wear a distinctive red
uniform that made clear that he had been convicted of a sex
crime. As a result, King was attacked in AdSeg by a criminal
             KING V. COUNTY OF LOS ANGELES                  5

inmate who slashed King’s cheek, chin, neck, and thigh with
a modified razor while shouting, “Die, baby raper, die!”

    King brought suit under 42 U.S.C. § 1983, contending
that his conditions of confinement violated substantive due
process. See Jones v. Blanas, 393 F.3d 918, 931–35 (9th Cir.
2004). He appeals a grant of summary judgment in favor of
the County of Los Angeles and Sheriff Leroy Baca
(“Defendants”). We reverse as to King’s claims for damages
against the County and against Sheriff Baca in his official
capacity. We affirm as to King’s claim for damages against
Sheriff Baca in his individual capacity. King died during the
pendency of this appeal, rendering moot his claim for
injunctive relief.

                       I. Background

    Because this case was resolved at summary judgment, we
relate the facts in the light most favorable to King, the non-
moving party. See Holmes v. Cal. Army Nat’l Guard, 124
F.3d 1126, 1131–32 (9th Cir. 1997). Because King was pro
se, we consider as evidence all factual statements made in
motions and pleadings that were based on his personal
knowledge, admissible in evidence, and attested to under
penalty of perjury. Jones, 393 F.3d at 923.

    The SVPA authorizes the civil commitment of “sexually
violent predator[s].” See Cal. Welf. & Inst. Code §§ 6600.05,
6604. A “sexually violent predator” is a “person who has
been convicted of a sexually violent offense against one or
more victims and who has a diagnosed mental disorder that
makes the person a danger to the health and safety of others
in that it is likely that he or she will engage in sexually
violent criminal behavior.” Id. § 6600. Inmates held during
6            KING V. COUNTY OF LOS ANGELES

the pendency of SVPA commitment proceedings are civil
detainees. Jones, 393 F.3d at 922.

    In November 2005, a petition was filed to commit King
under the SVPA, and a successive petition was filed in 2007.
King had previously served sentences for two rape
convictions. Pending the resolution of the petition, King was
detained at the Twin Towers Correctional Facility (“TTCF”),
a Los Angeles County jail. TTCF houses SVP detainees in
the jail’s SVP unit.

    The SVP unit consists of one or more “pods” in a
“module,” or section, of TTCF. A pod in the SVP unit
contains sixteen two-person cells in which detainees sleep,
and a communal day room. In the day room are eight metal
tables, each with four attached metal stools, and a television.
The floor is concrete. The television is encased in a metal
and plexiglass box. For a time, the day room contained
portable bunks on which several detainees, including King,
slept. Finally, each module has a single room with one large
window facing outside and covered by a metal-wire mesh
screen, for detainees’ “outdoor recreation.”

    Detainees in the SVP unit were housed separately from
the jail’s criminal population, but were subject to essentially
the same regime. Except during the holidays, SVP detainees
were locked in their cells at night. SVP detainees were not
allowed to make or receive direct telephone calls. They were
not allowed to have “contact visits” with anyone, including
family members. They were not allowed to possess property
such as personal radios, televisions, computers, telephones,
and athletic shoes and clothing. They were not allowed direct
access to photocopy machines, even if they were representing
themselves in legal proceedings.
             KING V. COUNTY OF LOS ANGELES                  7

    “As a courtesy,” SVP detainees received a few
“privileges” that were not available to the criminal detainee
population. Jail regulations provided, “Upon availability, and
as a courtesy, SVP inmates may be issued one extra blanket.”
 “As a courtesy, SVP inmates may receive hot water servings
during [the] AM shift and at the discretion of module staff.”
“As a courtesy, plastic chairs are permitted in the SVP inmate
pod and shall not be assigned to any particular inmate. No
more than 10 chairs are permitted in the pod at any given
time. Chairs will be permitted after the morning meal and
shall be removed from the pod at 2130 hours.” “As a
courtesy, each SVP inmate may retain a cardboard property
box, green property bag and 3 file folders for the storage of
legal material.”       “As a courtesy, daily television
programming may be scheduled by SVP inmates.” “As a
courtesy, SVP inmates are permitted visits seven days a
week, but no more than two thirty-minute visits per week.”
During such visits, “SVP inmates shall be handcuffed to the
single-cuff chain attached to the visiting stool.”

    The precise dates King was housed in the SVP unit are
not entirely clear. For purposes of this opinion, we rely on
King’s “Inmate Information” log maintained by TTCF.
According to the log, King was housed in the SVP unit from
November 2005 until February 2006, and again from March
2007 to February 2008, for a total of a year and three months.

    For the remainder of his time at TTCF, King was
confined in AdSeg along with criminal detainees, in
conditions indistinguishable from theirs. Detention in AdSeg
was highly restrictive. AdSeg inmates were housed in single-
person cells and had “their dayroom time alone.” Inmates
were handcuffed when moved out of their cells. They were
not allowed out of their cells for religious services.
8            KING V. COUNTY OF LOS ANGELES

According to official jail policy, they were given “a minimum
of three hours of [outdoor] exercise and recreation . . . over a
period of seven days.” According to King, however, he was
never let out of his cell for “more than thirty minutes a day to
shower and make a brief phone call.”

    According to his “Inmate Information” log, King spent
just over a year in AdSeg, from February 2006 to March
2007. After less than a year back in the SVP unit, he was
returned to AdSeg in February 2008, where he remained until
August 2013. His total time in AdSeg was about six and a
half years.

    Defendants claim that King was kept in AdSeg because of
his “violent tendencies.” During King’s time at TTCF, he
was involved in several disciplinary incidents, and was
eventually designated as a “High Security K-10” status
inmate. According to one of the Sheriff’s deputies, “[a] K-
10 classification is utilized for inmates who, based on
confirmed information, require administrative segregation
from the general population at all times.”

    King provides evidence that, if believed, shows that he
was improperly given a K-10 classification. Among other
things, King asserts that another inmate lied to convince jail
staff that King was dangerous and violent, and that jail
officials did not follow appropriate procedures to determine
the truth of the inmate’s charges against King. Taking the
facts in the light most favorable to King, there is a genuine
issue of material fact as to whether King displayed violent
tendencies sufficient to justify assigning him to AdSeg.

    King’s detention in AdSeg was particularly harsh because
of his SVP detainee status. To distinguish types of detainees
            KING V. COUNTY OF LOS ANGELES                  9

and inmates, TTCF required uniforms of different colors.
SVP detainees wore red uniforms. Juveniles were the only
other inmates who wore red uniforms. King was almost sixty
years old in 2006, when he was first placed in AdSeg, which
readily distinguished him from juveniles. While in AdSeg,
King was threatened repeatedly with death for being a “child
molester.” Someone taped signs at or next to King’s cell,
singling him out as a “child molester.” One criminal inmate
“spent his entire half-hour out-of-cell time exhorting other
Ad. Seg. residents to fulfill their [duty] to kill all child
molesters.” In November 2006, a criminal inmate attacked
King with a “makeshift knife” or “altered razor” while
screaming, “Die, baby raper, die!” King was cut on his left
cheek, chin, neck, and thigh. King repeatedly requested that
he be returned to the SVP unit. After his placement in AdSeg
in February 2008, his requests to return to the SVP unit were
consistently denied.

    In April 2012, Defendants attempted to transfer King out
of TTCF to Coalinga State Hospital (“Coalinga”), even
though his petition had not yet been adjudicated. Coalinga
was the designated hospital for persons committed as
“sexually violent predators.” Cal. Welf. & Inst. Code
§ 6600.05. For reasons unexplained in the record, after six
and a half years of confinement in TTCF, King’s civil
commitment process still had not been completed. King
feared that consenting to the transfer to Coalinga would
prejudice his ability to contest his civil commitment, and he
therefore informed the Mental Health Court that he wished to
stay in TTCF pending the resolution of his petition. In
August 2013, King was finally transferred to Coalinga.

    To describe the conditions at Coalinga, we take judicial
notice of the undisputed and publicly available information
10           KING V. COUNTY OF LOS ANGELES

displayed on government websites. Daniels-Hall v. Nat’l
Educ. Ass’n, 629 F.3d 992, 998–99 (9th Cir. 2010); see
Department of State Hospitals – Coalinga, Cal. Dep’t of State
Hospitals, http://www.dsh.ca.gov/coalinga/ (hereinafter
“Coalinga Website”). We do not consider the descriptions
offered by King before he was transferred to Coalinga, as he
did not have personal knowledge of the facility at the time.

    Conditions at Coalinga differ significantly from those at
TTCF. SVPs at Coalinga are treated as “patients” by a staff
that includes “psychologists, psychiatrists, social workers,
rehabilitation therapists, registered nurses, psychiatric
technicians, and other medical and clinical staff.” Coalinga
Website at Home. Patients live in dorms, not cells. Coalinga
Website at Facilities. Patients may make and receive calls
using the public telephone in their unit, and the phone
numbers for these units are posted online. Coalinga Website
at Family and Friend Resources, Visitor Information. As part
of their treatment, patients are encouraged to have visits from
friends and family members. Coalinga Website at Visitor
Information. Patients may hug and kiss their visitors at the
beginning and end of each visit, and may hold hands during
visits. Id. Patients can receive packages from family
members and vendors, and can possess “personal items” such
as shoes and caps. Coalinga Website at Family and Friend
Resources, Statewide Contraband List.

    At Coalinga, opportunities for recreation, education, and
religious practice are numerous. Inmates can gather and
interact at Coalinga’s large socialization courtyard, or the
facility’s eight smaller social courtyards, visitor’s courtyard,
or eight landscaped atriums. Coalinga Website at Facilities.
Indoor sports such as basketball, badminton, and volleyball
are available in the gymnasium. Id. Outdoor sports are
             KING V. COUNTY OF LOS ANGELES                  11

available in sixteen sports yards and in the baseball
“courtyard.” Id. Religious services are provided in
Coalinga’s two chapels, sweat lodge, and religious library.
Id. Weekly services, study groups, and religious counseling
are offered. Id. Coalinga also has vocational workshops for
education, training, and production. Id. Coalinga uses its
facilities in a treatment program that seeks to cultivate
“prosocial behaviors and [the] constructive use of leisure
time.” Coalinga Website at Treatment. As their treatment
progresses, “SVPs can petition annually for release, be
recommended for outpatient status by [Department of State
Hospitals] practitioners, or be determined to no longer meet
SVP criteria.” Coalinga Website at Home.

   King remained at Coalinga from August 2013 until his
death in the fall of 2017, after we heard argument of this
appeal.

                    II. Procedural History

    On November 23, 2010, King filed a pro se complaint
against Defendants, alleging that the conditions of his
confinement in the SVP unit and in AdSeg violated his right
to due process. He sought monetary damages and injunctive
relief under 42 U.S.C. § 1983.

   The district court dismissed as time barred King’s claims
based on his detention between November 2005 and January
2006. For the remaining period, the district court granted
summary judgment in favor of Defendants. With respect to
King’s detention in the SVP unit, the district court found that
King had not provided admissible evidence of conditions at
Coalinga, preventing the court from making the necessary
comparisons under Jones v. Blanas, 393 F.3d 918 (9th Cir.
12           KING V. COUNTY OF LOS ANGELES

2004). With respect to King’s detention in AdSeg, the court
found that there was no genuine issue of material fact as to
whether there was a legitimate, non-punitive justification for
holding King in AdSeg, pointing to his alleged “violent
tendencies.” The court rejected King’s claims against Sheriff
Baca in his individual capacity on the additional ground that
King had not established a causal connection between Sheriff
Baca’s conduct and King’s placement in AdSeg.

    King appealed. We initially dismissed King’s appeal as
untimely, but subsequently vacated the dismissal order.

                   III. Standard of Review

    We review de novo a district court’s grant of summary
judgment, considering the record in the light most favorable
to the non-moving party. Jones, 393 F.3d at 922. Summary
judgment must be reversed if “any rational trier of fact could
resolve a material factual issue in favor of the nonmoving
party.” A.G. v. Paradise Valley Unified Sch. Dist. No. 69,
815 F.3d 1195, 1202 (9th Cir. 2016). We also review de novo
a district court’s application of Younger abstention.
Gilbertson v. Albright, 381 F.3d 965, 982 n.19 (9th Cir. 2004)
(en banc).

                        IV. Discussion

     Section 1983 provides:

        Every person who, under color of any statute,
        ordinance, regulation, custom, or usage, of
        any State . . . subjects, or causes to be
        subjected, any citizen of the United States . .
        . to the deprivation of any rights, privileges, or
             KING V. COUNTY OF LOS ANGELES                    13

        immunities secured by the Constitution and
        laws, shall be liable to the party injured in an
        action at law, suit in equity, or other proper
        proceeding for redress[.]

42 U.S.C. § 1983. “The purpose of § 1983 is to deter state
actors from using the badge of their authority to deprive
individuals of their federally guaranteed rights.” McDade v.
West, 223 F.3d 1135, 1139 (9th Cir. 2000). To establish a
claim under § 1983, King must show the violation of a federal
right by a person acting under color of state law. West v.
Atkins, 487 U.S. 42, 48 (1988). To establish liability on the
part of the County or Sheriff Baca in his official capacity,
King must show that a county policy or custom caused his
injury. See Monell v. Dep’t of Soc. Servs. of City of N.Y., 436
U.S. 658, 690–91 (1978).

                 A. Substantive Due Process

    Under the Due Process Clause of the Fourteenth
Amendment, “an individual detained under civil process . . .
cannot be subjected to conditions that ‘amount to
punishment.’” Jones, 393 F.3d at 932 (quoting Bell v.
Wolfish, 441 U.S. 520, 536 (1979)). We held in Jones that
individuals who are civilly detained pending commitment
proceedings under the SVPA are “entitled to protections at
least as great as those afforded to a civilly committed
individual[.]” Id. Jones established two presumptions: First,
conditions of confinement are presumptively punitive if they
are “identical to, similar to, or more restrictive than, those in
which [a civil pre-trial detainee’s] criminal counterparts are
held.” Id.; see also Youngberg v. Romeo, 457 U.S. 307,
321–22 (1982) (requiring civil detainees be given “more
considerate treatment” than criminal detainees). Second,
14           KING V. COUNTY OF LOS ANGELES

conditions of confinement are presumptively punitive if “an
individual awaiting SVPA adjudication is detained under
conditions more restrictive than those the individual would
face following SVPA commitment.” Jones, 393 F.3d at 933.
If either presumption applies, the burden shifts to the
defendant to show (1) “legitimate, non-punitive interests
justifying the conditions of [the detainee’s] confinement” and
(2) “that the restrictions imposed . . . [are] not ‘excessive’ in
relation to these interests.” Id. at 935.

                 1. The Jones Presumptions

       We hold that King’s confinement in the SVP unit triggers
both of the Jones presumptions. As to the first presumption,
comparing the conditions of confinement in the SVP unit “to
. . . those in which [the SVP detainees’] criminal counterparts
[we]re held” in TTCF, we conclude that conditions were
“similar.” Id. at 932. The only difference between the
conditions of confinement for SVP detainees and their
criminal counterparts was that SVP detainees were provided
specified “privileges,” not as a right but “as a courtesy”: an
extra blanket “upon availability”; “hot water servings” at the
discretion of staff; “no more than” ten plastic chairs in the
day room during the day; “a cardboard box, a green property
bag and 3 file folders”; the ability to schedule television
programming; and no-contact thirty-minute visits twice a
week while chained to a metal stool. These “privileges” did
not change the basic nature of the SVP detainees’
incarceration in TTCF. The reality was that SVP detainees in
TTCF were subject to essentially the same conditions of
confinement as their criminal counterparts. They were
confined to their pod; they were not allowed outside and were
exposed to fresh air only through a screened window; and
             KING V. COUNTY OF LOS ANGELES                  15

they were given minimal opportunity for recreation and
exercise.

    As to the second presumption, comparing the conditions
of confinement for those “awaiting SVPA adjudication” to
those “following SVPA commitment,” we conclude that
conditions in the SVP unit in TTCF were “more restrictive”
than conditions at Coalinga. Id. at 933. The comparison
between the two facilities is so stark that we need not belabor
the point.

    We hold, further, that King’s confinement in AdSeg also
triggers both presumptions. As to the first presumption, the
conditions in AdSeg to which King was subjected were
“substantially more restrictive” than even the conditions
faced by the jail’s general criminal population. Id. at 934.
For King, they were especially harsh, as he was required to
wear a red uniform, signaling that he was an SVP detainee
and therefore, in the view of some of the criminal detainees,
a child molester or rapist. As a direct result, King was
viciously attacked while in AdSeg. As to the second
presumption, the conditions in AdSeg were vastly different
from the conditions at Coalinga.

         2. Legitimate, Non-Punitive Justifications

    The Jones presumptions can be rebutted by showing
“legitimate, non-punitive government interests,” and by
showing that restrictions are not “excessive in relation to
those interests.” Id. at 932, 935. Such interests “include
ensuring a detainee’s presence at trial, maintaining jail
security, and effective management of a detention facility.”
Id. at 932. A defendant must “identify the specific
penological interests involved and then demonstrate both that
16           KING V. COUNTY OF LOS ANGELES

those specific interests are the actual bases for their policies
and that the policies are reasonably related to the furtherance
of the identified interests.” See Walker v. Sumner, 917 F.2d
382, 386 (9th Cir. 1990). Even if legitimate, non-punitive
interests are identified, conditions of confinement may still be
“excessive” if they are “employed to achieve objectives that
could be accomplished in so many alternative and less harsh
methods.” Jones, 393 F.3d at 934 (quoting Hallstrom v. City
of Garden City, 991 F.2d 1473, 1484 (9th Cir. 1993)). King
has asked us to remand to the district court to require
Defendants to offer such rebuttal.

    In evaluating any rebuttal to the Jones presumptions on
remand, the district court should consider the conditions in
the Los Angeles County jails to determine whether, given
those conditions and the realities facing the jail
administrators, it is possible to rebut the Jones presumptions
for SVP detainees held in those jails. Compare Lynch v.
Baxley, 744 F.2d 1452, 1458, 1462 (11th Cir. 1984) (holding
that in light of the harsh conditions in Alabama’s jails, and
given that even “[t]emporary confinement in jail is
particularly harmful to those who are mentally ill,”
individuals awaiting civil commitment proceedings must “be
detained in the nearest state, regional, community, county or
private hospital or mental health facility which provides
quarters for mentally ill patients”). The district court should
also take into consideration the extended period during which
King was held in TTCF. It is one thing to confine an SVP
detainee in a county jail for a few months while awaiting
adjudication of a civil commitment petition. For such brief
periods, it may be justifiable to hold him in an SVP unit and
to subject him to many of the jail’s rules and policies.
Further, if during that period he commits a serious
disciplinary infraction, it may be permissible to confine him
             KING V. COUNTY OF LOS ANGELES                   17

for a limited time in AdSeg, as long as appropriate procedural
protections are provided before such confinement. However,
it is quite another thing to confine an SVP detainee for an
extended period in a county jail’s SVP unit or AdSeg. In this
case, King was confined as a civil detainee in TTCF for
almost eight years—in the SVP unit for a year and three
months, and in AdSeg for six and a half years.

 B. Liability of the County and Sheriff Baca in His Official
                          Capacity

     A county is subject to Section 1983 liability “if its
policies, whether set by the government’s lawmakers or by
those whose edicts or acts . . . may fairly be said to represent
official policy, caused the particular constitutional violation
at issue.” Streit v. County of Los Angeles, 236 F.3d 552, 559
(9th Cir. 2001) (internal quotation marks omitted). The Los
Angeles County Sheriff, “when functioning as the
administrator of the local jail, is a County actor.” Id. at 565.
Thus, Sheriff Baca may be held liable in his official capacity
for the policies and practices of the county jails under his
administrative control. Cortez v. County of Los Angeles, 294
F.3d 1186, 1190–92 (9th Cir. 2002).

    The conditions of King’s confinement were governed by
two Unit Orders issued by the Sheriff’s Department. First,
Unit Order 5-17-310 established TTCF’s SVP unit policy,
extending generally applicable jail restrictions to inmates in
the SVP unit and authorizing certain “courtesy” privileges.
Second, Unit Order 5-17-011 established TTCF’s AdSeg
policy, including criteria for holding inmates in AdSeg and
restrictions on AdSeg inmates. These policies “guided, or at
least governed” the actions of TTCF officials in their
treatment of King. Id. at 1190. As a result, the County and
18            KING V. COUNTY OF LOS ANGELES

Sheriff Baca in his official capacity may be held liable in
damages for any aspect of King’s detention that violated the
Due Process Clause.

     C. Liability of Sheriff Baca in His Individual Capacity

    A county official sued in his individual capacity may be
held liable as a supervisor under § 1983 “if there exists either
(1) his or her personal involvement in the constitutional
deprivation, or (2) a sufficient causal connection between the
supervisor’s wrongful conduct and the constitutional
violation.” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir.
2011) (quoting Hansen v. Black, 885 F.2d 642, 646 (9th Cir.
1989)). “The requisite causal connection [for liability in a
defendant’s individual capacity] can be established . . . by
[the defendant] setting in motion a series of acts by others, or
by knowingly refus[ing] to terminate a series of acts by
others, which [the supervisor] knew or reasonably should
have known would cause others to inflict a constitutional
injury.” Id. at 1207–08 (quoting Dubner v. City & Cty. of
S.F., 266 F.3d 959, 968 (9th Cir. 2001)) (internal citation and
quotation marks omitted). The record in this case does not
establish that Sheriff Baca supervised the day-to-day
operations of TTCF, that he was personally involved in any
constitutional deprivation King may have suffered, or the
requisite causal connection for liability in his individual
capacity.

                    D. Younger Abstention

    Defendants argue that we should abstain under Younger
v. Harris, 401 U.S. 37 (1971). Younger established a “strong
federal policy against federal-court interference with
pending state judicial proceedings absent extraordinary
             KING V. COUNTY OF LOS ANGELES                   19

circumstances.” Middlesex Cty. Ethics Comm. v. Garden
State Bar Ass’n, 457 U.S. 423, 431 (1982). This policy
applies to criminal judicial proceedings and civil judicial
proceedings that implicate important state interests. Id. at
432.

    The district court applied Younger abstention to deny
relief only “[t]o the extent [King] seeks removal from Ad-
Seg.” We do not reach the question whether the district court
was correct in this application of Younger, for King’s claim
for injunctive relief has been mooted by his transfer to
Coalinga in August 2013, and by his death in the fall of 2017.
For the remaining claims for damages, the most that Younger
could possibly require is a stay pending the completion of the
state proceedings, see Gilbertson, 381 F.3d at 968, but there
are no pending state proceedings.

                  E. Substitution of Parties

    In light of King’s death during the pendency of this
appeal, we instruct the clerk of this court to hold the mandate
for ninety days, pending a motion for substitution of a
personal representative under Federal Rule of Appellate
Procedure 43(a)(1). If no motion for substitution is filed
within ninety days, this appeal is subject to dismissal as moot.

                         Conclusion

    Involuntary civil commitment is a “massive curtailment
of liberty” that requires the protections of due process.
United States v. Budell, 187 F.3d 1137, 1141 (9th Cir. 1999)
(quoting Humphrey v. Cady, 405 U.S. 504, 509 (1972)). We
reverse the district court’s grant of summary judgment in
favor of the County and Sheriff Baca in his official capacity,
20           KING V. COUNTY OF LOS ANGELES

and affirm the district court’s grant in favor of Sheriff Baca
in his individual capacity.        We remand for further
proceedings.

    REVERSED in part, AFFIRMED in part, and
REMANDED.